Citation Nr: 0301249	
Decision Date: 01/22/03    Archive Date: 02/04/03	

DOCKET NO.  99-09 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson 
Mississippi


THE ISSUE

Entitlement to an increased rating for bronchitis with 
asthma, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from March 1985 to 
March 1989 and from December 1990 to July 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 and later rating 
decision by the Jackson, Mississippi Regional Office (RO) 
of the Department of Veterans Affairs (VA), which denied 
the veteran an increased rating in excess of 10 percent, 
for her service-connected bronchitis with asthma.  

This case was previously before the Board and in August 
2000 it was remanded to the VA Regional Office in Reno, 
Nevada, for further development as the veteran had 
relocated to Nevada at that time.  She has since returned 
to Mississippi and her claims file has been returned to 
the agency of original jurisdiction.

While this case was in remand status the RO by a rating 
decision dated in August 2000 increased the disability 
evaluation for the veteran's service-connected bronchial 
asthma from 10 percent to 30 percent, effective from 
October 1997.  Because she continues to disagree with the 
current rating assigned, the claim for increased rating 
for her respiratory condition remains in appellate status.  
See AB v. Brown, 6 Vet. App. 35 (1993) (a claim remains in 
controversy where less than the maximum available benefit 
is awarded).  



FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed 
to substantiate her claim and obtained all relevant 
medical evidence designated by the veteran.

2.  Pulmonary function testing does not show forced 
expiratory volume in one second (FEV-1) of 40 to 55 
percent of predicted value or a ratio of FEV-1 to forced 
vital capacity (FVC) of between 40 to 55 percent; at least 
monthly visits to a physician for required care of 
exacerbation is not demonstrated and a course of systemic 
corticosteroids at least three times per year is not 
indicated.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bronchial asthma have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.97, Diagnostic Code 6600-6602 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim 
but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103A, 5107(a); 38 C.F.R. §§ 3.102, 3.159(c)(-)(d) 
(2002).  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).

The record reflects that the veteran has received the 
degree of notice, which is contemplated by law.  
Specifically, VA provided the veteran copies of the 
appealed rating decision and a statement of the case and 
supplemental statement of the case.  These documents 
provide notice of the law and governing regulations and 
the evidence needed to support a claim of entitlement to 
an increased evaluation for bronchial asthma and the 
reason for the determination made regarding the veteran's 
claim.  In addition, in correspondence to the veteran 
dated June 2001 and September 2002 the veteran was 
notified of the provisions of the VCAA and of the 
information and evidence needed to grant the benefits 
sought and further was advised of the information that VA 
would attempt to obtain to support her claim and the 
evidence that was needed from the veteran.  VA offered the 
veteran assistance in obtaining this evidence.  Further, 
the record discloses that the VA has also satisfied its 
duty to assist the veteran in obtaining evidence necessary 
to substantiate her claim.  Most notably, copies of the 
veteran's relevant VA outpatient treatment records and 
private treatment records have been associated with her 
claims file and the veteran has been provided with VA 
examinations, which adequately demonstrate the severity of 
her service-connected respiratory condition.  There is no 
identified evidence that has not been accounted for and 
the veteran's representative has been given the 
opportunity to submit written argument.  Therefore, under 
the circumstances VA has satisfied both its duties to 
notify and assist the veteran in this case.  Adjudication 
of this appeal at this juncture poses no risk of prejudice 
to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); see also DelaCruz v. Principi, 15 Vet. App. 
143 (2001); Smith v. Goober, 14 Vet. App. 227 (2002).  

Factual Background

Service medical records reflect that during the veteran's 
initial period of active duty she experienced increasing 
episodes of bronchitis, a condition which was noted to 
have preexisted her service, and while serving on active 
duty during the Persian Gulf war developed an asthmatic 
component to that disorder.  

On her initial VA examination in August 1989 the veteran 
reported that she had problems with shortness of breath 
and a bronchial cough, especially after running.  She said 
she was treated with a Proventil inhaler and an Azmacort 
inhaler with only mild relief.  On chest examination 
rhonchi on auscultation and wheezes were noted.  The 
examiner noted that a review of the veteran's pulmonary 
function tests was normal and chest X-rays were also 
normal.  Nocturnal and exercise-induced asthma was 
diagnosed and it was recommended that the veteran add an 
Intal inhaler to her current regimen.  

The RO granted the veteran service connection for 
bronchitis with asthma in a November 1991 rating decision.  
This disability was rated 10 percent disabling effective 
from July 1991 under Diagnostic Code 6600 of VA's Schedule 
for Rating Disabilities (Rating Schedule).  

Private treatment records received in July 1998 in 
connection with the veteran's current claim show that the 
veteran was seen in December 1997 by her private 
physician, Dale L. Wing, M.D., for problems with increased 
cough, congestion, and low grade fever.  On physical 
examination it was determined the veteran was in no acute 
distress but to be somewhat congested.  New onset 
bronchitis was the diagnosis and the veteran was 
prescribed Z-pack and advised to continue Guaifenesin with 
some Dextromethorphan with plenty of fluids.  When seen on 
a follow-up examination several days later the veteran 
said she was not doing any better and was now having 
generalized myalgias.  On examination it was noted that 
the veteran did not appear ill but had lots of coughing 
that was looser today than previously.  Examination of her 
lungs revealed bilateral coarse airway sounds with some 
decreased breath sounds in the right base.  Persistent 
bronchitis/sinusitis was the diagnostic assessment and the 
veteran was prescribed Rocephin, 1 gram intramuscular 
followed by Cedax, 400 milligrams a day.  She was also 
advised to continue the Z-pack.  

In September 1998 the veteran presented to a private 
physician with a dry, hacky cough and shortness of breath 
that had started approximately an hour ago.  It was noted 
that she was not able to take a deep breath without 
coughing and has a past medical history significant for 
chronic bronchitis.  Examination of her lungs revealed 
scattered wheezes with no rhonchi and decreased air 
movement.  Acute bronchitis was the diagnostic assessment.  
The veteran was prescribed Celestone, 6 milligrams 
intramuscular and had no reaction after 20 minutes.  
Albuterol inhalation treatment was also prescribed as well 
as Proventil HFA MDI, 2 puffs 4 times a day and as needed.  

On a VA examination in October 1998 the veteran reported 
working at a fabric company where she threads huge rolls 
of fabric on machines.  She said while occasionally 
performing this task she experiences shortness of breath 
and has to go to the bathroom to take a break and use her 
inhaler.  The veteran also complained of shortness of 
breath making beds, walking half a block and added that 
she really can't run at all.  She says she has at least 
one asthma attack a day sometimes more and that her 
current medications included Combivent, multidose inhaler, 
2 puffs qid and prn; Dyphylline, 1 po bid.  On physical 
examination it was noted that the veteran was in no acute 
distress currently and that her current respirations were 
nonlabored.  Her breath sounds bilaterally were coarse but 
clear.  No wheezing was heard.  Her respiratory effort was 
good.  She had slightly prolonged expiration.  Pulmonary 
function tests were ordered.  The veteran's examiner 
commented that the veteran had been seen in September 1998 
by a nurse practitioner and had been diagnosed with acute 
bronchitis and questionable Formaldehyde reaction, which 
she sometimes inhales while working with fabric.  It was 
noted that she now wears a respirator when she works with 
the fabric to prevent the Formaldehyde from coming in and 
she is hoping that this will improve things.  Asthma with 
episodes of frequent acute exacerbations and acute 
bronchitis, which currently appeared to be progressing, 
was the diagnostic assessment.

On pulmonary function testing in November 1998 the veteran 
was found to have normal spirometry with findings 
suggestive of a poor patient effort and/or neuromuscular 
disorder.  FEV-1 was 114 percent of predicted, 
prebroncodilation and FEV-1/FVC was 90 percent of 
predicted prebronchodilation.  

Private treatment records received in December 1998 show 
that the veteran presented to an emergency room in 
December 1997 with complaints of shortness of breath and 
was given a prescription of Flumadine.  Influenza with 
possible anemia was the diagnostic assessment following 
objective and laboratory examination.  The veteran was 
subsequently seen in May 1998 with complaints of cough and 
head congestion.  Examination of her lungs revealed 
scattered rhonchi.  Acute bronchitis and sinusitis was the 
diagnostic assessment and the veteran was provided 
Rocephin, 500 milligrams intramuscular, Decadron, 
4 milligrams intramuscular as well as other medications to 
include a Zithromax Z-pack.  She was subsequently seen in 
July 1998 with nasal congestion and a productive cough as 
well as a history of seasonal allergic rhinitis.  
Examination of the lungs revealed chest sounds to be clear 
but it was noted that she does have a frequent cough, 
which appears to be of a bronchitic nature.  Seasonal 
allergic rhinitis with exacerbation and probable early 
bronchitis was the diagnostic assessments.  The veteran 
was next seen in November 1998 for problems with chronic 
bronchitis and it was noted at that time to have a mild 
exacerbation of her condition with an examination of her 
lungs showing poor air exchange.  She was provided an 
Albuterol inhaler as well as a Flovent inhaler.  It was 
also noted that she received a Decadron 4 milligrams/8 
milligram a day.  

In December 1999 the veteran appeared and presented 
testimony at a video conference hearing in Las Vegas, 
Nevada, before the undersigned member of the Board.  The 
veteran testified that following her deployment to Saudi 
Arabia during the Persian Gulf war she started having 
severe breathing problems and was eventually advised by 
her physician not to work around cigarette smoke.  She 
said her respiratory condition became increasingly worse 
and that at that time she was using two inhalers, an 
Albuterol inhaler and a Vanceril inhaler.  She said she 
used a Vanceril as a maintenance inhaler and that 
Albuterol was supposed to be used only when needed.  She 
described her respiratory symptoms, which included 
coughing and shortness of breath with exercise.  She added 
that as a form of respiratory therapy she uses a nebulizer 
almost on a daily basis and that this has helped more than 
her use of inhalers.  She also testified that her last 
pulmonary function test in November 1998 was not in her 
estimation adequate in disclosing the severity of her 
condition as she was only tested while sitting down.  

VA outpatient treatment records compiled between October 
1999 and December 2000 show the veteran was being followed 
at a VA pulmonary clinic for complaints of 
asthma/bronchitis and was taking oral inhalers for her 
condition to include Albuterol and Flunisolide.  In 
February 2000 she presented to a VA emergency room with 
complaints of heart racing.  It was noted that she had 
been experiencing symptoms of bronchitis for approximately 
two days.  A physical examination of her lungs revealed 
them to be clear to auscultation, bilaterally.  An X-ray 
of the veteran's chest revealed the lungs to be well 
expanded without focal opacities.  The heart size, 
cardiomediastinal silhouette as well as osseous and soft 
tissue structure were otherwise unremarkable.  In May 2000 
she presented to the pulmonary clinic with a history of 
asthma and the expressed belief that her breathing had 
been getting worse.  It was noted that she had never been 
hospitalized but recently had been coughing up small 
amounts of greenish-yellow sputum.  On physical 
examination the veteran was noted to be coughing but not 
in distress.  Her chest had reduced air entry but there 
was no wheezing.  Asthma was the primary diagnosis.  
Pulmonary function tests were scheduled.  

On pulmonary function tests in June 2000 the veteran was 
found to have spirometry within normal limits and 
diffusion capacity within normal limits.  The examiner 
noted that this was interpreted as an insignificant 
response to bronchodilator.  FEV-1 was 100 percent of 
predicted following bronchodilatation and FEV-1/FVC was 
113 percent of predicted following bronchodilatation.  
Normal spirometry, normal lung volume and normal DLCO/VA 
were the diagnostic impressions.  In July 2000 the veteran 
presented with a complaint of coughing and chest 
congestion for about two weeks that was not resolving.  It 
was noted that she had been seen on several occasions that 
month for the same problem.  On physical examination her 
lungs were found to be symmetrical and clear with no 
rhonchi, wheezes or crackles bilaterally.  Asthma was the 
primary diagnosis and she was advised to continue her 
asthma medication as well as an increase in her inhaler 
use from two puffs to three times a day.  

On a VA examination in May 2002 the veteran reported that 
she used Albuterol as needed, Flovent metered-dose 
inhaler, three times a day and Zyrtec.  She reported that 
she was diagnosed as having bronchial asthma in the early 
1990's after returning from Desert Storm and that she has 
shortness of breath on a daily basis sometimes associated 
with wheezing.  She said that this is precipitated by 
exercise and exposure to certain substance, for example 
detergents and also humid weather.  She reported chronic 
cough, mostly dry and sometimes productive of clear or 
yellow phlegm.  She said that if shortness of breath 
persists for more than 10 minutes she uses her inhaler 
which seems to help and she also reported she uses 
Albuterol almost daily.  She said that sometimes the 
shortness of breath lasts only a few minutes.  She denied 
recent oral steroid use although she said she did use oral 
steroids in the past.  She said that sometimes she suffers 
from acute bronchitis, roughly twice per year and is 
treated with antibiotics.  She said she has not been 
placed on bed rest because of her bronchial asthma over 
the past year, though her condition sometimes causes her 
to miss time from work.  On physical examination the 
veteran was noted to be in no apparent distress.  
Examination of the chest found it to be clear to 
auscultation.  On pulmonary function tests the veteran's 
FEV-1 was noted to be 111 percent of predicted and FEV-
1/FVC was reported to be 82 percent of predicted.  It was 
further noted that the veteran demonstrated normal 
spirometry.  



Analysis

The evaluation assigned for a service-connected  
disability is established by comparing the manifestations 
indicated and the recent clinical findings with the 
criteria in VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-
connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, and 
the assigned rating is based as far as practical, upon the 
average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
Where there's a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.   

The veteran's bronchial asthma is rated as 30 percent 
disabling under Diagnostic Code 6600-6602.  Hyphenated 
diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic 
code to identify the basis for the evaluation assigned.  
38 C.F.R. § 4.27 (2002).  The additional code is shown 
after a hyphen.  Id.  The hyphenated diagnostic code used 
in this case in the case that chronic bronchitis 
(identified by Diagnostic Code 6600) is the service-
connected disease and bronchial asthma is the residual 
condition upon which the rating is determined.  

Under Diagnostic Code 6602 bronchial asthma is rated based 
on results of pulmonary functions tests, the required 
treatment, and the frequency and severity of asthmatic 
attacks.  A 30 percent rating is assigned when forced 
expiratory volume in one second (FEV-1) is in the range 
from 56 to 70 percent of predicted value, or; the ratio of 
FEV-1 to forced vital capacity (FVC) is in the range from 
56 through 70 percent, or; there is a need for daily 
inhalation or oral bronchodilator therapy, or; need of 
inhalational anti-inflammatory medication.  

A 60 percent evaluation is assigned where forced 
expiratory volume in one second (FEV-1) is in the range 
from 40 to 55 percent of predicted value, or; the ration 
of FEV-1 to forced vital capacity (FVC) is in the range 
from 40 through 55 percent, or; at least monthly visits to 
a physician for required care of exacerbations, or:  
intermittent (at least three per year) causes a systemic 
(oral or parenteral) corticosteroids.  

A 100 percent rating is assigned for pronounced bronchial 
asthma where FEV-1 is less than 40 percent of predicted 
value, or; the ration of FEV-1 to FVC is less than 40 
percent, or; more than one attack per week with episodes 
of respiratory failure, or; which requires daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immunal-suppressive medications.  38 C.F.R. § 4.96, 
Diagnostic Code 6602.  

In this case none of the values disclosed as a result of 
pulmonary function testing indicates that the veteran 
warrants greater than a 30 percent evaluation for a 
service-connected respiratory disorder under the 
provisions of Diagnostic Code 6602.  Furthermore, the 
medical records do not indicate that the veteran is seen 
at least monthly for required care of exacerbation of her 
bronchial asthma nor do the medical records indicate that 
the veteran has been prescribed a course of systemic (as 
opposed to inhaled) corticosteroids for treatment of her 
condition.  The medical records do reflect that the 
veteran uses an inhaler for treatment of her bronchial 
asthma as anticipated by a 30 percent evaluation.  In May 
1998, September 1998 and November 1998 the veteran was 
provided intramuscular injections of corticosteroids.  
These injections however appear from the clinical data to 
be isolated uses of this medication and on one occasion 
was necessitated by an acute exacerbation of her condition 
resulting from her exposure in the workplace to 
Formaldehyde.  

The veteran has testified that she experiences shortness 
of breath precipitated by exercise and that she is 
required to use inhalers for her condition.  On a recent 
VA examination in May 2002 she specifically denied oral 
steroid use and further indicated that her condition only 
becomes exacerbated approximately two times a year.  
Pulmonary function testing in May 2002 disclosed normal 
spirometry and physical examination revealed her lungs to 
be clear with no indication of any wheezing or rhonchi.  

In sum, demonstrated functional impairment is contemplated 
by the schedular evaluation now in effect and, thus, an 
increased evaluation for the veteran's service-connected 
bronchial asthma is not warranted.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine does not apply and the claim must be 
denied.  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), 
extraschedular consideration may be in order when there 
exists such an exceptional or unusual disability picture 
as render impractical the application of the regular 
schedular standards.  In this respect, the Board notes 
that while the veteran has asserted that her service-
connected respiratory condition sometimes causes her to 
miss time from work, the record reflects that the veteran 
continues to work on a regular basis and has an 
established work history of 5 years with the same 
employer.  Thus, the record does not reflect evidence of 
marked interference with employment to a degree greater 
than that contemplated by the regular schedular standards, 
which are based on the average impairment of employment.  
See  38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (noting that the disability evaluation itself 
is recognition that industrial capabilities are impaired).  
Moreover, the record reflects that while the veteran has 
been seen on an outpatient basis, she has not required 
frequent periods of hospitalization due to the service-
connected disability at question.  Therefore, in the 
absence of such factors, the Board finds that the criteria 
for submission for consideration of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for an increased rating in excess of 30 
percent for the veteran's bronchitis with asthma.

ORDER

An increased evaluation in excess of 30 percent for 
bronchitis with asthma is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

